BELCHER, Judge
*183The conviction is for the felony offense of driving while intoxicated; the punishment, three years in the penitentiary.
Proof was offered of the prior conviction as alleged and that the appellant was the same person so convicted.
The testimony of the state shows that the appellant was intoxicated while he was driving a pick-up upon a public highway and at such time he drove the pick-up on his left side of the highway and struck a truck approaching from the opposite direction but which had stopped at the time of the impact. Appellant gave his written consent for a blood test and the analysis showed an alcoholic content of 0.36 per cent by weight.
Appellant while testifying in his own behalf admitted the prior conviction as alleged in the indictment and further stated that he had ,been drinking whisky and was intoxicated on the occasion in question but did not know whether he was driving his pick-up at the time and place alleged.
There are no formal bills of exception. The informal bills have been examined and they do not show error.
The evidence is sufficient to support the conviction and no error appearing the judgment is affirmed.
Opinion approved by the Court.